Smith, J., (after stating the facts). The confession of error must be sustained, and the judgment must not only be reversed, but the cause must be dismissed. As appears from the statement of facts, the undisputed evidence is that appellant was tried before a justice of the peace, and in the -attempt to secure a conviction there the proof on the part of the State covered a whole year, and there was no attempt made to limit it to any particular sale or transaction, and there is no intimation that the prosecution before the justice of the peace was not conducted vigorously and in entirely good faith. The State is not required, in prosecutions of this character, to limit its proof, in the attempt to secure a conviction, to any particular order, providing such proof may not extend to a period of time inore than one year prior to the date of the prosecution. The rule in such cases is well stated in the case of State v. Lismore, 94 Ark. 212, where it was said: “In the case in which appellant was charged with keeping a bawdy house by the information filed before a justice of the peace, the State could have shown, if it had sufficient evidence, that the offense was committed within twelve months before the 6th day of July, 1909, the date of the filing of the information, and for that purpose could have adduced all the evidence of the commis- ■ sion of such offense within that time, and relied upon the whole proof for a single conviction. In that case the •appellant could have been convicted of any one of the offenses proved, if any; and such a conviction would be a bar to a subsequent indictment for any offense of which the defendant might have 'been convicted upon the testimony under the information in the first case.” Here a conviction might have been had under evidence heard by the justice of the peace, and the confession of error will be sustained and the judgment reversed and the cause dismissed.